DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-2 and 5-8, in the reply filed on July 6, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 6, 2020 and August 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the control section executing a visual field test by controlling the optical system based on mark projection position information of a plurality of marks for the visual field test” in claim 1;
“the control section controls the light source and the optical system based on the mark projection position information so that visual field test light is projected on a retina of an examination subject eye for the visual field test” in claim 2;
“a right-eye scanner to scan visual field test light that is light arising from a light source employed in visual field test onto the right eye retina; and a left-eye scanner to scan visual field test light that is light arising from a light source employed in visual field test onto the left eye retina” in claim 5; and
“the control section detects an inter-pupil distance based on an anterior segment image obtained by imaging with the anterior segment camera and controls a position of the right-eye reflection member and/or the left-eye reflection member based on the detected inter-pupil distance” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Insofar as they are understood claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. US Patent Application Publication 2016/0270656.
Regarding claim 1 Samec discloses an ophthalmic instrument (title & paragraphs [2107-12] e.g. paragraphs [1187-1206] paragraphs [1187-91] “wearable augmented reality device configured to be used by a wearer … comprising … an augmented reality head-mounted ophthalmic system” see figures 3A-D & 5) comprising: a control device (e.g. local processing and data module 70) including a light source (paragraph [1189 & 1488] “light source” e.g. projecting sub-system/light source 18) and a control section (e.g. 70); and an eyewear terminal (e.g. user display device 62) equipped with an optical system (e.g. 18) that includes a right-eye optical system (e.g. right side 18 in figure 5) to guide light (e.g. right projected light 38) from the light source onto a right-eye retina (paragraph [1655] “a fiber scanner, or other light generating source, that is configured to vary focus in a raster pattern across the retina” e.g. right eye 20 in figure 5) and a left-eye optical system (e.g. left 18) to guide light (e.g. left 38) from the light source onto a left-eye retina (paragraph [1655] e.g. left 20); the eyewear terminal (e.g. 62) and the control device (e.g. 70) being connected together by a cable (e.g. operative coupling 68, paragraph [1472] “such as by a wired lead”), an optical fiber to supply light from the light source to the eyewear terminal (paragraph [1655] “fiber scanner” e.g. paragraph [1202] “display comprises a fiber scanning display”); and the control section (e.g. local processing and data module 70) executing a visual field test by controlling the optical system based on mark projection position information of a plurality of marks for the visual field test (e.g. paragraphs [1187-1196]).
Samec does not disclose that the cable includes the optical fiber.  This limitation implies that the light source is in the control device instead of the eyewear terminal.  Samec’s commensurate light source (18) including fiber optics implies that the “source” is in the eyewear terminal (62) not in the control section (70), i.e. implying that the cable would not include the optical fiber, as required by claim 1.  Applicant has not disclosed that having the “source” in the control section solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “source” in the eyewear terminal, thereby requiring a fiber optic to be included in the cable.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the “source” in the control section, thereby requiring a cable between the eyewear terminal and the control section to include an optical fiber since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) see MPEP 2144.04.  One would be motivated to place the source in the control section to reduce the weight in the eyewear terminal.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ophthalmic instrument as disclosed by Samec to rearrange the elements to have the source in the control section instead of the eyewear terminal section, thereby requiring a fiber optical between, for the purpose of reducing weight of the eyewear terminal and since rearranging parts of an invention involves only routine skill in the art.

Regarding claim 2 Samec discloses the ophthalmic instrument of claim 1, as set forth above.  Samec further discloses wherein the control section (e.g. 70) controls the light source and the optical system (implicit given at least paragraph [1646 & 1663]) based on the mark projection position information so that visual field test light is projected on a retina of an examination subject eye for the visual field test (paragraphs [1187-1191]).

Regarding claim 5 Samec discloses the ophthalmic instrument of claim 1, as set forth above.  Samec further discloses wherein the optical system includes: a right-eye scanner to scan visual field test light that is light arising from a light source employed in visual field test onto the right eye retina (paragraph [1655] “a fiber scanner, or other light generating source, that is configured to vary focus in a raster pattern across the retina” e.g. right eye 20 in figure 5 & paragraphs [1187-1191]); and a left-eye scanner to scan visual field test light that is light arising from a light source employed in visual field test onto the left eye retina (paragraph [1655] “a fiber scanner, or other light generating source, that is configured to vary focus in a raster pattern across the retina” e.g. left eye 20 in figure 5 & paragraphs [1187-1191]).

Regarding claim 8 Samec discloses the ophthalmic instrument of claim 1, as set forth above.  Samec further discloses wherein: the ophthalmic instrument further comprises a response section (e.g. microphone 55) connected to the control section (e.g. via 68); and the control section combines response information received by the response section with the mark projection position information (e.g. paragraphs [1187-1196]), and transmits (e.g. via 76) the combination to an external device (e.g. remote processing module 72).

Insofar as they are understood claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. US Patent Application Publication 2016/0270656 in view of Lewis et al. US Patent Application Publication 2013/0050642.
Regarding claim 6 Samec discloses the ophthalmic instrument of claim 5, as set forth above.  Samec further discloses wherein: the ophthalmic instrument further comprises an anterior segment camera to image an anterior segment of a subject eye (e.g. camera 24); the right-eye scanner includes a right-eye reflection member to guide the visual field test light onto the right eye retina (e.g. lens 106 paragraph [1444] “lens (106) may comprise one or more transparent mirrors positioned by the housing (108) in front of the user's eyes (20) and configured to bounce projected light (38) into the eyes (20)”); the left-eye scanner includes a left-eye reflection member to guide the visual field test light onto the left eye retina (e.g. 106 & paragraph [1444]).
Samec does not disclose the control section detects an inter-pupil distance based on an anterior segment image obtained by imaging with the anterior segment camera, and controls a position of the right-eye reflection member and/or the left-eye reflection member based on the detected inter-pupil distance.
Lewis teaches a similar augmented reality device (figures 1A-B) including an eyewear terminal (e.g. display device 2) and a control section (e.g. processing unit 4/device 5) connected by a cable (e.g. 6) and further teaches detecting an inter-pupil distance based on images obtained by a camera (paragraph [0061] “sensor associated with the detection area is a camera in this example capable of capturing image data representing glints … generated respectively by illuminators”), and controls a position of the right-eye reflection member and/or the left-eye reflection member based on the detected inter-pupil distance (figure 3 “automatically adjusts the display for bringing the device into alignment with the user IPD”) for the purpose of aligning the display device with the respective eyes of the user (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the ophthalmic instrument as disclosed by Samec to have the control section detects an inter-pupil distance based on an anterior segment image obtained by imaging with the anterior segment camera, and controls a position of the right-eye reflection member and/or the left-eye reflection member based on the detected inter-pupil distance as taught by Lewis for the purpose of aligning the display device with the respective eyes of the user.

Regarding claim 7 the combination of Samec and Lewis discloses the ophthalmic instrument of claim 6, as set forth above.  Samec further discloses wherein the anterior segment camera includes a right-eye camera (e.g. right 24) to image an anterior segment of a right eye and a left-eye camera to image an anterior segment of a left eye (e.g. left 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arakawa et al. US Patent Application Publication 2018/0164595; in regards to a similar device.
Robaina et al. US Patent Application Publication 2018/0197624; in regards to a similar device.
Sugawara et al. US Patent Application Publication 2019/0274544; in regards to a similar device.
Ito et al. US Patent 10,448,826; in regards to a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                      July 13, 2022